 IntheMatterof GENERAL MOTORS CORPORATION, DELco PRODUcT^DivISIONandUNITED ELECTRICAL,RADIO & MACHINE WORKERS OFAMERICA, LOCAL 755, AFFILIATEDWITHC. I.O.Case No. R3863.-Decided June 1, 1942Investigation and Certification of Representatives:stipulation for certificationof representatives upon consent election.Mr. Philip G. Phillips,for the Board.Mr. Henry M. HoganandMr. Denton Jolly,of Detroit,Mich., forthe Company.Mr. Arthur Garfield,of Dayton, Ohio, for the Union.Mr. A. Sumrner Lawrence,of counselto the Board.DECISIONANDCERTIFICATION OF REPRESENTATIVESSTATEMENT OF THE CASEOn February 7, 1942, United Electrical, Radio & Machine Workersof America, Local 755, affiliated with C. I. 0., herein called the Union,filed with the Regional Director for the Ninth Region (Cincinnati,Ohio) a petition alleging that a question affecting commerce hadarisen concerning the representation of employees of General MotorsCorporation, Delco Products Division, Dayton, Ohio, herein calledthe Company, engaged in the manufacture of electric motors, shock,absorbers, airplane struts, and other defense material, and requestingan investigation and certification of representatives pursuant to Sec-tion 9 (c) of the National Labor Relations Act, 49 Stat. 449, hereincalled the Act.On April 21, 1942, the National Labor Relations Board, hereincalled the Board, acting pursuant to Section 9 (c) of the Act andArticle III, Section 3, of National Labor Relations Board Rules andRegulations-Series 2, as amended, ordered an investigation and au-thorized the Regional Director to conduct it and to provide for anappropriate hearing upon due notice.On April 22, 1942, the Board,acting pursuant to Section 9 (c) of the Act, and Article III, Section10 (c) (2), of National Labor Relations Board Rules and Regula-41 N. L. R. B., No. 118.602 GENERAL MOTORS CORPORATION603tions-Series 2, as amended, ordered that thiscase(IX-8-707) beconsolidated with anothercasebearing the same title (IX-R-708).On April 23, 1942, the Board, acting pursuant to Section 9 (c) of theAct, issued a notice of hearing, copies' of ' which notice were dulyserved upon the parties.On May 1, 1942, the Company, the Union,and the Regional Director entered into ' a "STIPULATION FOR CERTI-FICATION OF REPRESENTATIVES UPON CONSENT ELECTION."Pursuant to the Stipulation, an election by secret ballot was con-ducted on May 14, 1942, among the following employees to determinewhether or not they desired to be represented by the Union: all hourlypaid laundry employees, excluding` garage attendants and employeesland all foremen.On May 16,'194 21 1 the Regional Director issuedand duly served upon the parties his Election Report on the ballot.No objections to the conduct of the ballot or the Election Report havebeen filed by any of the parties.In his Election Report, the Regional Director reported as followsconcerning the balloting and its results :Total on eligibility list _____^-__8____________Total ballots cast --------------------------------------------7Total ballots challenged_____________________________________0Total blank ballots_________________________________________0Total void ballots -------------- ------ _--------- ----------0Total valid votes counted____________________________________7Votes cast for United Electrical,Radio& Machine Workers ofAmerica, Local 755, affiliated with C. I. 0___________________7Votes cast against United Electrical Radio & Machine Workersof America, Local 755, affiliated with C. I. 0________________0Upon the basis of the Stipulation, the Election Report, and theentire record in the case, the Board makes the following :FINDINGS OF FACT1.A question affecting commerce has arisen concerning the repre-sentation of employees of General Motors Corporation, Delco Prod-ucts Division, Dayton, Ohio, within the meaning of Section 9 (c) andSection 2 (6) and (7) of the National Labor Relations Act.2.All hourly paid laundry employees of General Motors Corpo-ration,Delco Products Division, excluding garage attendants andemployees and all foremen, constitute a unit appropriate for the pur-poses of collective bargaining, within the meaning of Section 9 (b)of the National Labor Relations Act.3.United Electrical, Radio & Machine Workers of America, Local755, affiliated with C. I. 0., has been designated and selected by amajority of the employees in the above unit as their representativefor the purposes of collective bargaining and is the exclusive repre- 604DECISIONS OF NATIONAL LABOR RELATIONS BOARDsentative of all employees-in said unit,within -the 7nea-ning-of Section9 (a) of the National Labor Relations Act.CERTIFICATION OF REPRESENTATIVESBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tions Act,IT iseHEREBY CERTIFIEDLthatuxUnited Electrical, Radio &-MachineWorkers of America, Local 755, affiliated with C. I. 0., has beendesignated and selected by a majority of all hourly paid laundryemployees of General Motors Corporation, Delco Products Division,excluding garage attendants and employees and all foremen,as theirrepresentative for the purposes of collective bargaining, and that, pur-suant to the provisions of Section 9 (a) of the Act, United Electrical,Radio & Machine Workers of America, Local 755; affiliated withC. I. 0., is the exclusive representative of all such employees for thepurposes of collective bargaining in respect to rates of pay, wages,hours :of employment,and other conditions of employment.